 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, # 204
     Sacramento, CA. 95814
 3
     (916) 444-3994
 4
     jmanninglaw@yahoo.com

 5   Attorney for Defendant
     SHANE BRAYTON
 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,             )   No. CR-S-13-406 GEB
                                           )
11          Plaintiff,                     )
                                           )   STIPULATION REGARDING
12   v.                                    )   EXCLUDABLE TIME PERIODS
                                           )   UNDER SPEEDY TRIAL ACT;
13                                         )   [PROPOSED] FINDINGS AND ORDER
                                           )
14                                         )
     SHANE BRAYTON,                        )   Date:    March 8, 2019
15                                         )   Time:    9:00 a.m.
            Defendant.                     )   Judge:   Hon. Garland E Burrell, Jr.
16                                         )
                                           )
17

18

19          The United States of America through its undersigned counsel,
20
     Timothy H. Delgado, Assistant United States Attorney, together with
21
     counsel for defendant Shane Brayton, John R. Manning, Esq., hereby
22
     stipulate the following:
23
          1. By previous order, this matter was set for status conference on
24
     January 25, 2019.
25

26
          2. By this stipulation, the defendant now moves to continue the

27   status conference until March 8, 2019 and to exclude time between

28




                                           1
     January 25, 2019 and March 8, 2019 under the Local Code T-4 (to allow
 1
     defense counsel time to prepare).
 2

 3     3. The parties agree and stipulate, and request the Court find the

 4   following:

 5        a.   This case includes over 200 pages of discovery and a video.
 6        b. Counsel for Mr. Brayton is reviewing the case law related to
 7
               filing a suppression motion on behalf of Mr. Brayton.   To that
 8
               end, counsel for Mr. Brayton has requested additional
 9
               information from the government via an informal discovery
10
               request.   The government is in the process of responding to
11
               the informal discovery request.   The government represents
12
               they will have a letter for defense counsel indicating what
13

14
               discovery is available to be produced and what discovery is

15             either not available, or will not be produced by the

16             government.   Depending on what is produced, a discovery motion

17             and/or a suppression motion may be filed by the defense.
18        c. Counsel for the defendant believes the failure to grant a
19
               continuance in this case would deny defense counsel reasonable
20
               time necessary for effective preparation, taking into account
21
               the exercise of due diligence.
22
          d. The Government does not object to the continuance.
23
          e. Based on the above-stated findings, the ends of justice served
24
               by granting the requested continuance outweigh the best
25

26             interests of the public and the defendant in a speedy trial

27             within the original date prescribed by the Speedy Trial Act.

28




                                          2
          f. For the purpose of computing time under the Speedy Trial Act,
 1
              18 United States Code Section 3161(h)(7)(A) within which trial
 2

 3
              must commence, the time period of January 25, 2019 to March 8,

 4            2019, inclusive, is deemed excludable pursuant to 18 United

 5            States Code Section 3161(h)(7)(A) ) and (B)(ii) and (iv),

 6            corresponding to Local Code T-4 because it results from a
 7            continuance granted by the Court at defendant's request on the
 8
              basis of the Court’s finding that the ends of justice served
 9
              by taking such action outweigh the best interest of the public
10
              and the defendant in a speedy trial.
11
       4. Nothing in this stipulation and order shall preclude a finding
12
     that other provisions of the Speedy Trial Act dictate that additional
13

14
     time periods are excludable from the period within which a trial must

15   commence.

16     IT IS SO STIPULATED.

17   Dated:   January 23, 2019                       /s/ John R. Manning
                                                    JOHN R. MANNING
18                                                  Attorney for Defendant
                                                    Shane Brayton
19

20
     Dated:   January 23, 2019                      McGregor W. Scott
21                                                  United States Attorney

22                                            by:   /s/ Timothy H. Delgado
                                                    TIMOTHY H. DELGADO
23                                                  Assistant U.S. Attorney
24                                    ORDER
25
     IT IS SO FOUND AND ORDERED.
26
     Dated:   January 24, 2019
27

28




                                        3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     4
